DETAILED ACTION

The present application (Application No. 16876177), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 18 May, 2020.


Status of Claims

Claims 1-12, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Generally speaking, the specification and the claims use some type of circular repetitive language constructed with deficient English language syntax that prevents a full, clear comprehension of what is being said.
The claims do not recite any actions that in plain English might indicate “using the answer information”. In the absence of any clarification  and of any actions that would represent “using” the answer information”, one possible guess is that “using the answer information”  merely means receiving the answer information”  .
It is likewise totally unclear what the meaning of “use consideration information” is supposed to be. One possible guess scenario when trying to draw some meaning from the language used in this application, is for “use consideration” to be understood as payment or compensation required in order to receive an answer. Or in exchange for receiving answer information. 


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 9-12, are directed to a method, claims 5-8, are directed to a system, and claims 1-4 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: storing answer information; storing identification information for identifying a user who is permitted to use the answer information; determining whether or not identification information of a user who is a requestor is stored; transmitting the answer information to the requestor. 
These claimed steps are steps of collecting/tracking user data (transmitting, receiving), storing), analyzing data, making determinations, and displaying data. 
The independent claims are directed to a method for transmitting answer information in response to a request contingent to identifying information about the user (e.g., identifying the user as an authorized subscriber to the method). 
These steps represent a process that under broadest reasonable interpretation, covers performance of the limitations in the human mind or by a human using a pen and paper, but for the recitation of generic computer components. This concept falls under the “Mental Processes” abstract idea grouping. In addition the claimed steps represent a method of managing interactions between people and/or possibly commercial or legal interactions, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing price information on a display.
Step 2A- Prong 2: Additional elements include: information processing apparatus comprising a memory; and  circuitry coupled to the memory”, and non-transitory computer-readable storage medium storing a program. Claims 3-4, 7-8, 9, 11-12 further recite “a terminal device”.
These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Additional limitations recited in the dependent claims include: a type of user information (credit information) and sending a notification to the user terminal. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuko et al. (US 2013/0132178) (hereinafter “Masuko2178”).

Regarding claims 1, 5, 9, Masuko2178 discloses: 
 (storing answer information that is information regarding an answer to a question, and identification information for identifying a user who is permitted to use the answer information).
(in a case where use of the answer information is requested, determining whether or not identification information of a user who is a requestor is stored).
Consultation system 102 provides a forum where users may post or pose questions for which experts may provide answers. (see at least Bierner3648, abstract, fig. 1, ¶3:13-15).
Answer information stored in a database (see at least Masuko2178, fig. 6C, ¶107).
User information and registration (see at least Masuko2178, fig. 6B, ¶65, 79, 102).

(in a case where the identification information of the user who is the requestor is stored, transmitting the answer information to the requestor). Answer information “S61” is transmitted to the user questioner (see at least Masuko2178, fig. 8, “S61”, ¶154).
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Masuko2178, fig. 1-3, ¶63-68, 78-83). (processor) (memory) (computer readable media).


Regarding claims 2, 6, 10, Masuko2178 discloses: All the limitations of the corresponding parent claims (claim 1; claim 5; and claim 9; respectively) as per the above rejection statements.
Masuko2178 further discloses: (storing use consideration information indicating a use consideration for a respondent as a provider of the answer information in a case where the user has used the answer information).,
(use consideration which is not a term of the art, and appears to be an expression generated by some kind of machine translation program is taken to mean: payment paid for the answer).
Masuko2178 discloses: Payment “consideration” in the form of reward points that a questioner provides to an answerer to compensate for responding with an answer (see at least Masuko2178, fig. 6C, ¶70, 73, 107). Rough estimate is stored in a database (see at least Masuko2178, fig. 6C, 9-11, ¶107, 154).


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7-8, 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over by Masuko et al. (US 2013/0132178) (hereinafter “Masuko2178”).

Regarding claims 3, 7, 11, Masuko2178 discloses: All the limitations of the corresponding parent claims (claims 1-2; claims 5-6; and claims 9-10; respectively) as per the above rejection statements.
It could be argued that Masuko2178 does not explicitly disclose: (notifying a terminal device as the respondent who is the provider of the answer information of credit information of the user who uses the answer information, and the use consideration information indicating the use consideration in the case where the user has used the answer information; and in a case where use of the answer information by the user is permitted, storing the identification information in association with the answer information).
However, Masuko2178 discloses: 
Member information stored in the DB includes credit card information and permission rules (see at least Masuko2178, fig, 2, ¶79).
Payment “consideration” in the form of reward points (equivalent to yens) (see at least Masuko2178, ¶69) that a questioner provides to an answerer to compensate for responding with an answer (see at least Masuko2178, fig. 6C, ¶70, 73, 107). Rough estimate is stored in a database (see at least Masuko2178, fig. 6C, 9-11, ¶107, 154).
Payment information of the questioner is received by the answerer in the answerer’s page, therefore there is a notification of payment information (see at least Masuko2178, fig. 8, 11, “S51-S57”, ¶144-145). Reward points may be equivalent to hard currency cash (see at least Masuko2178, ¶69).
The Q&A server 3 transmits a reward grant notification email directed the user B who is the answerer to whom the reward is given (step S74). The reward grant notification email is an email notifying the answerer that the reward is given. (see at least Masuko2178, fig, 2, ¶163). 
Also, the online shopping mall server 2 performs the process of the settlement by deducting the amount of money corresponding to the points to be used from the purchase price. (see at least Masuko2178, fig, 2, ¶166).
Member information stored in the DB includes credit card information (see at least Masuko2178, ¶79).
Since Masuko2178 teaches: user’s credit card information stored in the DB, and notification of payment information to the answerer in the form of reward points, then, it would have been obvious to one of ordinary skill in the art at the time the application was filed to include payment notification to the answerer consisting of credit card information. One of ordinary skill in the art at the time the application was filed would have been motivated to modify Masuko2178 in this way since this combination is simply a substitution of one profile attribute (credit card information) with another profile attribute (rough reward points) with predictable results, and the substitution produces no new and unexpected result.

It could be argued that Masuko2178, does not explicitly teach: (the use consideration information indicating the use consideration in the case where the user has used the answer information; and in a case where use of the answer information by the user is permitted, storing the identification information in association with the answer information).
However, in Masuko2178, an answerer reviews a payment history of a questioner and decides whether to answer or not (see at least Masuko2178, ¶74). Based on this assessment by the answerer, the questioner may or may not receive (“use or not use”) the answer (use of the answer). If the user receives the answer then it is implicit that “the user is permitted” (user who is permitted).
Therefore, since in Masuko2178 there are only two possible scenarios for responding to a question or to a request for an answer based on payment history information (credit information) of a user: submitting an answer or not submitting an answer, then it would have been obvious to try, by one of ordinary skill in the art at the time the application was filed time the application was filed, to submit an answer to a question (thereby “permitting the user to use the answer”), since this scenario is one of a finite number of identified, predictable potential solutions taught by Masuko2178, to the recognized need of responding to a request for an answer, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
 
Regarding claims 4, 8, 12, Masuko2178 discloses: All the limitations of the corresponding parent claims (claims 1-3; claims 5-7; and claims 9-11; respectively) as per the above rejection statements.
As explained in the rejection of claim 3, Masuko2178 teaches: (wherein the terminal device as the respondent is notified of the credit information). 
It could be argued that Masuko2178, does not explicitly teach: (the use consideration information in a case where use of the answer information is requested by a user who is not permitted to use the answer). 
However, in Masuko2178, an answerer reviews a payment history of a questioner and decides whether to answer or not (see at least Masuko2178, ¶74). Based on this assessment by the answerer, the questioner may or may not receive (“use or not use”) the answer (use of the answer). If the user does not receive the answer then it is implicit that “the user is not permitted” (a user who is not permitted to use the answer).
Therefore, since in Masuko2178 there are only two possible scenarios for responding to a question or to a request for an answer based on payment history information (credit information) of a user: submitting an answer or not submitting an answer, then it would have been obvious to try, by one of ordinary skill in the art at the time the application was filed, to not submit an answer to a question (thereby “not permitting the user to use the answer”), since this scenario is one of a finite number of identified, predictable potential solutions taught by Masuko2178, to the recognized need of responding to a request for an answer, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.


ALTERNATE Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7-8, 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over by Masuko et al. (US 2013/0132178) (hereinafter “Masuko2178”) in view of Malek et al. (US 2004/0098339) (hereinafter “Malek8339”).

Regarding claims 3, 7, 11, Masuko2178 discloses: All the limitations of the corresponding parent claims (claims 1-2; claims 5-6; and claims 9-10; respectively) as per the above rejection statements.
It could be argued that Masuko2178 does not explicitly disclose: (notifying a terminal device as the respondent who is the provider of the answer information of credit information of the user who uses the answer information, and the use consideration information indicating the use consideration in the case where the user has used the answer information; and in a case where use of the answer information by the user is permitted, storing the identification information in association with the answer information).
However, Masuko2178 discloses: 
Member information stored in the DB includes credit card information and permission rules (see at least Masuko2178, fig, 2, ¶79).
Payment “consideration” in the form of reward points (equivalent to yens) (see at least Masuko2178, ¶69) that a questioner provides to an answerer to compensate for responding with an answer (see at least Masuko2178, fig. 6C, ¶70, 73, 107). Rough estimate is stored in a database (see at least Masuko2178, fig. 6C, 9-11, ¶107, 154).
Payment information of the questioner is received by the answerer in the answerer’s page, therefore there is a notification of payment information (see at least Masuko2178, fig. 8, 11, “S51-S57”, ¶144-145). Reward points may be equivalent to hard currency cash (see at least Masuko2178, ¶69).
The Q&A server 3 transmits a reward grant notification email directed the user B who is the answerer to whom the reward is given (step S74). The reward grant notification email is an email notifying the answerer that the reward is given. (see at least Masuko2178, fig, 2, ¶163). 
Also, the online shopping mall server 2 performs the process of the settlement by deducting the amount of money corresponding to the points to be used from the purchase price. (see at least Masuko2178, fig, 2, ¶166).
Member information stored in the DB includes credit card information (see at least Masuko2178, ¶79).
Since Masuko2178 teaches: user’s credit card information stored in the DB, and notification of payment information to the answerer in the form of reward points, then, it would have been obvious to one of ordinary skill in the art at the time the application was filed to include payment notification to the answerer consisting of credit card information. One of ordinary skill in the art at the time the application was filed would have been motivated to modify Masuko2178 in this way since this combination is simply a substitution of one profile attribute (credit card information) with another profile attribute (rough reward points) with predictable results, and the substitution produces no new and unexpected result.

In Masuko2178, an answerer reviews a payment history of a questioner and decides whether to answer or not (see at least Masuko2178, ¶74). Based on this assessment by the answerer, the questioner may or may not receive (“use or not use”) the answer (use of the answer). If the user receives the answer then it is implicit that “the user is permitted” (user who is permitted).
However even if Masuko2178 alone is not used to teach the limitation: (the use consideration information indicating the use consideration in the case where the user has used the answer information; and in a case where use of the answer information by the user is permitted, storing the identification information in association with the answer information).
Malek8339 discloses: A system, method, apparatus, means, and computer program code for identifying an entity with which transactions are prohibited. According to embodiments of the present invention, a name of an entity being checked, which may be an individual, company, organization, etc., is compared to a list of entities with which transactions are prohibited. A prohibited transaction may include a financial transaction, a commercial transaction, or some other type of transaction. (see at least Malek8339, abstract).  
For example, the resource 112 may be or include a database maintained by a company, with a list of entities with which the company will not conduct transactions. The list may include the names of individuals or other companies with which the company considers bad credit risks, The list may include the names of individuals or other companies with which the company considers bad credit risks (see at least Malek8339, ¶40).  
Per above, Masuko2178 teaches a “base” method for storing in a DB, credit information of a member (see at least Masuko2178, ¶79), and Malek8339 teaches a “comparable” method for storing in a DB, credit information of a of a prospective customer, which offers the improvement of including further credit information of an individual and using this additional credit information to implement functionality for generating a list of entities with which the company will not conduct transactions (and by exclusion a list of entities with which the company will conduct transactions).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to expand Masuko2178; in view of Malek8339; to include functionality based on credit information, for generating a list of entities with which the company will conduct transactions. One of ordinary skill in the art at the time the application was filed would have been motivated to expand in this way, since doing so is applying a known technique (generating a list of entities with which the company will conduct transactions) to improve a similar method (method for storing in a DB credit information of an entity) in the same way. One of ordinary skill in the art at the time the application was filed would have been motivated to expand in this way, since this expansion could quickly and accurately determine if an entity is able to participate in a transaction (see at least Malek8339, ¶5).   

Regarding claims 4, 8, 12, Masuko2178 discloses: All the limitations of the corresponding parent claims (claims 1-3; claims 5-7; and claims 9-11; respectively) as per the above rejection statements.
As explained in the rejection of claim 3, Masuko2178 teaches: (wherein the terminal device as the respondent is notified of the credit information). 
In Masuko2178, an answerer reviews a payment history of a questioner and decides whether to answer or not (see at least Masuko2178, ¶74). Based on this assessment by the answerer, the questioner may or may not receive (“use or not use”) the answer (use of the answer). If the user does not receive the answer then it is implicit that “the user is not permitted” (a user who is not permitted to use the answer).
However even if Masuko2178 alone is not used to teach the limitation: (the use consideration information in a case where use of the answer information is requested by a user who is not permitted to use the answer);
Malek8339 discloses: A system, method, apparatus, means, and computer program code for identifying an entity with which transactions are prohibited. According to embodiments of the present invention, a name of an entity being checked, which may be an individual, company, organization, etc., is compared to a list of entities with which transactions are prohibited. A prohibited transaction may include a financial transaction, a commercial transaction, or some other type of transaction. (see at least Malek8339, abstract).  
For example, the resource 112 may be or include a database maintained by a company, with a list of entities with which the company will not conduct transactions. The list may include the names of individuals or other companies with which the company considers bad credit risks, The list may include the names of individuals or other companies with which the company considers bad credit risks (see at least Malek8339, ¶40).  
Per above, Masuko2178 teaches a “base” method for storing in a DB, credit information of a member (see at least Masuko2178, ¶79), and Malek8339 teaches a “comparable” method for storing in a DB, credit information of a of a prospective customer, which offers the improvement of including further credit information of an individual and using this additional credit information to implement functionality for generating a list of entities with which the company will not conduct transactions.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to expand Masuko2178; in view of Malek8339; to include functionality based on credit information, for generating a list of entities with which the company will not conduct transactions. One of ordinary skill in the art at the time the application was filed would have been motivated to expand in this way, since doing so is applying a known technique (generating a list of entities with which the company will not conduct transactions) to improve a similar method (method for storing in a DB credit information of an entity) in the same way.
One of ordinary skill in the art at the time the application was filed would have been motivated to expand in this way, since this expansion could quickly and accurately determine if an entity is able to participate in a transaction (see at least Malek8339, ¶5).   


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,463,648. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681